UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH SERKEZ,

                              Plaintiff,
                                                                    20-CV-0869 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 THE/OUR GOVERNMENT,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated February 3, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the

reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Joseph Serkez brings this action under the Court’s federal question jurisdiction,

alleging that the government has violated his federal right to “freedom.” (ECF 2, at 2.) The

violations have occurred “constantly,” and Plaintiff’s claims have arisen “domestically and

overseas.” (Id. at 3.) Plaintiff attaches to his complaint a list that includes, among other things,

the following: “circum[cis]ion[;] cr[e]mation[;] spreading of ashes banning criminals from

town[;] funding for clean energy agro and cryogynetics,” etc. (Id. at 10.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).




                                                   2
       Plaintiff is warned that continued frivolous litigation in this Court will result in an order

barring Plaintiff from filing new actions in forma pauperis unless he receives prior permission.

See 28 U.S.C. § 1651.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   February 3, 2020
          New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
